Citation Nr: 1203523	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include entitlement based on 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active duty from September 1943 to April 1946.  He died in February 2006. The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In April 2009, the appellant testified at a hearing before the Board at the RO.  The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The appellant was given an opportunity to appear at another hearing but has not chosen to do so.  

In July 2009 and September 2010, the Board remanded the claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part. 



REMAND

In the July 2009 remand, the Board indicated that the appellant in her notice of disagreement and again at her Board hearing, presented essentially two arguments: 1) that the Veteran's service-connected left knee disability caused his heart attack in 1986, with his heart disease eventually causing his death, and 2) that medical care that he received at a VA facility in May 2004 materially contributed to cause his eventual death. 

The Board requested that the appellant be asked to identify all health care providers, including nursing homes, who treated the Veteran during the last two years of his life.  In addition, the appellant was requested to identify the health care provider who treated the Veteran at the time of his heart attack in November 1986 (the Board noted that she has already submitted one page of the records of that treatment, which appeared to have been by VA).  The Board indicated that after obtaining any needed signed authorization from the appellant, copies of the records of all health care providers identified by the appellant that were already not of record were to be obtained and associated with the claims folder.  

In a June 2010 e-mail, the appellant's daughter indicated that the Veteran had been treated at the Seattle Veterans Hospital from November 21, 1986, through December 1, 1986.  She also noted that the physician who was involved with the treatment during this time period was Dr. Beaulaurier, who informed them that her father was lucky to be alive as a blood clot had broken away from his severely deformed knee, and the fact that he did not have heart disease saved his life.  She noted that the Veteran's attending physician stated that he would be putting in the paperwork to connect the knee and the heart but he apparently never did that.  

In the September 2010 remand, the Board noted that in the July 2009 remand, it had determined that further development was necessary.  More specifically, the Board requested that the appellant identify the provider who treated the Veteran at the time of his heart attack in November 1986.  The Board noted that the evidence of record showed that the Veteran was treated for his heart attack by the Seattle VA Medical Center (VAMC) in November and December 1986.  However, there was no indication in the record that the RO/AMC requested treatment records dating back to 1986.  It observed that October 2009 correspondence indicated that treatment records prior to 1995 were not requested.  The Board stated that VA had to make a "reasonable effort" to obtain these and other relevant records.  It observed that if the RO/AMC had made a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there was no such specific indication in the file that these records did not exist or that further attempts to obtain them would be futile.  It indicated that as VA had a duty to request all available and relevant records from Federal agencies, including VA medical records, another search had to be made for any additional VA medical records that might be available for consideration in this appeal. 

The Board requested that the appellant be asked to identify the health care provider who treated the Veteran at the time of his heart attack in November 1986 (the Board observed that the appellant had already submitted one page of the records of that treatment, which appeared to have been by VA).  It stated that after obtaining any needed signed authorization from the appellant, the RO was to request copies of the records of all health care providers identified by the appellant that were not already of record.  If these records were unavailable, simply did not exist, or if further attempts to obtain them would be futile, this was to be documented in the claims file.

In September 2010, the AMC, acting on behalf of the RO, requested that the appellant complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider (specifically the health care provider who treated the Veteran at the time of his heart attack in November 1986) so that the treatment information could be obtained.  The AMC indicated that the appellant might want to obtain this information herself.  

In November 2010, the appellant submitted numerous documents relating to hospitalization treatment in 2004 as well as a settlement authorization with regard to treatment performed in that year.  The appellant did not provide any additional information with regard to the 1986 hospitalization and treatment nor were any written authorizations provided.  

However, as noted above, the appellant provided the necessary information to obtain the treatment records in the June 2010 e-mail.  Moreover, there is no necessity to provide written authorization to obtain VA treatment records.  Furthermore, the Board, in the remand, identified that the Veteran had received treatment at a VA facility in 1986 and requested that an attempt be made to obtain these records and that if these were unavailable, simply did not exist, or if further attempts to obtain them were deemed futile, such was to be noted in the record.  

The Board also observes that the Veteran's representative, in his August 2011 written argument, also noted the above and indicated that no attempts had been made to obtain the records from the Seattle VAMC, which were identified by the Veteran's daughter, who also supplied the specific dates of treatment and the name of the VA physician who had been involved with the treatment of the Veteran during the 1986 hospitalization, in her June 2010 e-mail.  He further noted that the records could have had an impact on the March 2011 VA examiner's opinion as they were to have been reviewed in conjunction with the report prepared by the VA examiner.  He requested that the matter be remanded to obtain the records.  

VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id., at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Moreover, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  As the Board's requests were not complied with, there is no other alternative but to remand this matter.

The Board further notes that the Veteran's representative, in his August 2011 written argument, also raised an additional theory of service connection for the cause of the Veteran's death, namely the Veteran's lack of mobility resulting from his service-connected wounds causing him to develop secondary hypertension, which in turn caused or aggravated the cardiac event listed on the Veteran's death certificate.  While this matter is in remand status, the AMC/RO should also address this theory and determine if any additional development is deemed necessary with regard to this assertion.  

Beyond the above, the Board must note the repeated remands of this case to the AMC/RO because of information being submitted by the appellant and her representative in what can only be considered a indiscriminate manner.  It is important for the appellant and the appellant's representative to understand that when the Board asks for all pertinent records, we want all pertinent records, not pieces of evidence from parts of VA treatment, or statements indicating treatment at a VA Medical Center that had not since been indicated.  We want all pertinent records. 

The appellant and her representative should make every effort to submit the evidence requested themselves to expedite the case, and/or indicate to the RO/AMC that there are no additional records available. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Obtain copies of all treatment records of the Veteran relating to a myocardial infarction/cardiac care during a period of hospitalization from November 21, 1986, through December 1, 1986, as well as all follow-up care from the Seattle VAMC, and associate them with the claims folder.  If such records are not available, simply do not exist, or further attempts to obtain them would be futile, this must be documented in the claims folder.  See 38 U.S.C.A. § 5103A(b).  

2.  If additional treatment records are received in conjunction with paragraph (1), the AMC should review the records, and if it deems the records are pertinent to the claim, perform any additional development deemed necessary, to include referring the claims folder to the VA physician who prepared the March 2011 medical report, to determine what impact, if any, the additional records have on the opinion prepared in conjunction with the prior Board remand.  

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the appellant and her representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

